Exhibit 10.1

 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (“Agreement” or “MIPA”), dated as of
March 2, 2015 (the “Effective Date”), is entered into by and between:

 

(1)

Innovative Solar Systems, LLC , a North Carolina limited liability company with
an office at 171 Rolling Meadows Road, Fletcher, NC, 28732 (“Seller”);

 

(2)

Principal Solar, Inc., a Delaware corporation with an office at 2700 Fairmount
St., Dallas, Texas, 75201 (“Buyer”);

 

(3)

Innovative Solar 42, LLC, a North Carolina limited liability company with an
office at 171 Rolling Meadows Road, Fletcher, NC, 28732 (the “Project Company”);

 

WHEREAS, Seller owns all right, title and interest in 100% of the issued and
outstanding limited liability company membership interests of all of the Project
Company (collectively, the “Membership Interests”);

 

WHEREAS, Seller wishes to sell, assign and transfer to Buyer 100% of the
Membership Interests in exchange for Five Million Eight Hundred Thirty Two
Thousand Dollars ($5,832,000) (the “Purchase Price”), and Buyer has agreed to
accept such sale, assignment and transfer of the Membership Interests and to pay
the Purchase Price therefore, in accordance with the Payment Terms in Section
1.3 and subject to the conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

 

1.      PURCHASE AND SALE OF MEMBERSHIP INTERESTS; CLOSING

 

1.1     Purchase and Sale. On the basis of the representations, warranties,
covenants, and agreements herein, at the Closing (as defined below), Seller
shall sell and transfer the Membership Interests, free and clear of any and all
Encumbrances of any kind, nature or description, and the Buyer shall purchase
from Seller the Membership Interests by payment of the Purchase Price in
accordance with the Payment Terms in Section 1.3.

 

1.2     Purchase Price. The purchase price to be paid by the Buyer to Seller in
consideration of the sale of the Membership Interests is Five Million Eight
Hundred Thirty Two Thousand Dollars ($5,832,000) (the “Purchase Price”). The
Purchase Price is based upon the assumed installed capacity of Seventy-two and
nine-tenths (72.9MW) Megawatts AC, or an amount equal to Eight Cents ($.08) per
watt. Should the actual installed capacity of photovoltaic project being
installed by Project Company, be less than 72.9 MW’s AC, then purchase price
shall be adjusted accordingly at the $.08 per watt installed rate (hereinafter
the “Installed Price Adjustment”). At the Closing (transfer of the Membership
Interests), the Buyer shall have paid not less than 70% of the Purchase Price to
the Seller by wire transfer of immediately available funds pursuant to the
instructions set forth on Exhibit A. Seller agrees that upon the payment of not
less than 70% of the Purchase Price by Buyer to the Seller (in accordance with
the Payment Terms in Section 1.3), the Buyer shall become the holder of 100% of
the issued and outstanding membership interests of the Project Company. The
balance of the Purchase Price will be paid during construction in accordance
with Section 1.3.

 

1.3 Payment Terms. The Purchase Price will be payable based on the following
“Milestone(s)”:

 

a.     $250,000.00 in non-refundable cash deposit has been wired by Buyer to
Seller on June 17, 2014, the receipt of which is acknowledged.

 

b.     $320,000 will be paid by Buyer to Seller on or before the first business
day of March, 2015, as Seller has obtained the issuance of a fully executed PPA
(Power Purchase Agreement) by Duke Energy Progress to the Project Company for a
~72.9MW AC photovoltaic ground-mount system to be installed at 3132 County Line
Rd., Fayetteville, NC 28306 (the “System”).

 

 
1

--------------------------------------------------------------------------------

 

 

c.     $300,000 will be paid monthly (as a minimum) on the 1st of every month
starting on the first day of April, 2015 until the earlier of Closing or such
time as 70% of the Purchase Price has been paid (“Transfer of LLC milestone”).
Upon reaching Transfer of LLC milestone, all rights, memberships, both issued
and outstanding, shall be transferred in full to Buyer free and clear of all
liens, claims and encumbrances.    If Buyer sets a Closing date prior to the
reaching the Transfer of LLC milestone, at Closing Buyer shall pay such
additional payment as shall be necessary for a total of 70% of the Purchase
Price to have been paid.

 

d.     After reaching the Transfer of LLC milestone, $150,000 will be paid
monthly on the 1st of every month during construction until the remaining
approximate 30% of Purchase Price, subject to the Installed Price Adjustment, is
paid, with said payments to be completed no later than commissioning of the
solar farm.

 

e.     If, for any reason prior to Closing, the System cannot be developed or
otherwise go forward to completion and sale of electricity to Duke Energy
through no fault of the Buyer or due to external factors not under the control
of Seller or Buyer (such as force majeure or governmental action, but not due to
Buyer’s inability to obtain financing for the System or one similar to such),
then Seller will transfer the Purchase Price payments made to date on the System
to another remaining project of comparable size and development status (the
“Substitute System”) that the Seller currently has under development, listed on
Schedule 1.3(e) to this Agreement, and for which Seller has not at that time
received a deposit from a proposed purchaser. Thereafter, this Agreement shall
be amended and restated to reflect the substitution of the Substitute System for
the System, including references to all contracts and deliverables related to
the Substitute System.

 

1.4     Time and Place of Closing. The closing of the transactions contemplated
herein under section 1.3c above (the “Closing”) shall take place remotely no
later than August 30, 2015 at 5:00 EDT, or waiver by the Buyer in writing, of
all the conditions set forth in Section 2 (other than those to be satisfied at
the Closing, but subject to the satisfaction or waiver of such conditions of the
Closing). The applicable date on which the Closing shall occur pursuant to this
Section 1.3 is referred to in this Agreement as the “Closing Date”, and the
Closing shall be deemed effective as of 12:01 a.m. Eastern Standard Time on the
Closing Date.

 

1.5     Seller and Company Closing Deliveries. At the Closing, the Seller shall
deliver, to the Buyer the following: (a) A transfer and assignment instrument
evidencing the transfer to Buyer of the Membership Interests in the Project
Company, in the form attached to this Agreement as Exhibit B; (b) the Seller’s
and Project Company’s Managers’ certificate required by Section 4.1(c) hereof;
(c) a certificate of good standing (or equivalent document) for the Project
Company from the state of its formation dated within five business days prior to
the Closing Date; (d) a certificate dated as of the Closing Date certifying
copies of the resolutions duly adopted by the respective board of managers (or
its equivalent governing body) of each of the Seller and the Project Company
authorizing the execution, delivery and performance of this Agreement and the
other agreements contemplated hereby, and the consummation of the transactions
contemplated hereby and thereby the Project Company’s Certificate of Formation;
and (e) copies of all books and records of the Project Company and all contracts
entered into by or on behalf of the Company and all originals of the same in the
possession of Seller.

 

2.     REPRESENTATIONS AND WARRANTIES OF SELLER. The Seller and the Project
Company, jointly and severally, hereby represents and warrants to the Buyer
that, the following representations are true, correct and complete with respect
to the Project Company as of the date hereof, and as of the Closing Date, except
as otherwise indicated.

 

2.1     Existence. The Project Company is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
North Carolina.

 

2.2     Sole Owner. Seller is the sole record and beneficial owner of 100% of
the issued and outstanding membership interests of the Project Company and has
good and marketable title thereto, free and clear of any and all liabilities,
liens, security interests, pledges, restrictions on transfer, claims, charges or
other encumbrances or equities of any kind, nature, or description
(collectively, the “Encumbrances”). Upon delivery and payment for the Membership
Interests, the Buyer shall acquire valid and un-Encumbered title to the
Membership Interests in the Project Company.

 

 
2

--------------------------------------------------------------------------------

 

 

2.3     Due Execution. This Agreement has been duly executed by Seller and the
Project Company and that the execution and delivery and performance of this
Agreement by Seller and the Project Company will not violate, or result in a
breach of, or constitute a default under, any agreement, instrument, judgment,
order or decree to which Seller or the Project Company is a party or to which
Seller or the Project Company may be subject, nor will such execution or
performance constitute a violation of or conflict with any fiduciary duty to
which Seller or the Project Company is subject.

 

2.4     Due Authorization. Seller and each Project Company has the full right,
power, authority and capacity to enter into and perform this Agreement and for
Seller to convey and assign to the Buyer the Membership Interests, without any
other or further authorization, action or proceeding.

 

2.6     No Conflict. Seller represents that: (i) the purchase of the Membership
Interests does not result in any violation of, or conflict with any instrument
to which Seller is bound or any law or regulation applicable to it; and (ii)
this Agreement is a legal, valid and binding agreement of Seller.

 

2.7     Consents. All consents, approvals, authorizations and orders required
for the execution and delivery of this Agreement and the transfer of the
Membership Interests held by such Seller under this Agreement have been obtained
and are in full force and effect.

 

2.8     Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation (each an “Action”) pending or currently
threatened (i) against any Project Company or any officer, director of any
Project Company, or (ii) that questions the validity of this Agreement or the
right of any Project Company or the Seller to enter into them, or to consummate
the transactions contemplated herein.

 

2.9     No Undisclosed Liabilities. Except for the Liabilities set forth in
Exhibit C hereto, the Project Companies do not have any other Liabilities.
“Liability” means any liability, commitment or obligation of any kind, character
or description, whether known or unknown, absolute or contingent, accrued or
unaccrued, disputed or undisputed, liquidated or unliquidated, secured or
unsecured, joint or several, due or to become due, vested or unvested,
executory, determined, determinable or otherwise and whether or not the same is
required to be accrued on the financial statements of the Project Company.

 

2.10     Compliance with Laws. The Project Company and the Seller have complied
with all laws applicable to the Project Company or the Seller or the operation
of their respective businesses, except to the extent any such non-compliance
would not, individually or in the aggregate, have a material adverse effect on
the Seller, or the Project Company.

 

2.11     Sophisticated Seller. Seller (a) is a sophisticated individual or
entity familiar with transactions similar to those contemplated by this
Agreement; (b) has adequate information concerning the business and financial
condition of the Company to make an informed decision regarding the sale of the
Membership Interests held by Seller; and (c) has independently and without
reliance upon the Buyer, and based on such information and the advice of such
advisors as Seller has deemed appropriate, made its own analysis and decision to
enter into this Agreement. Seller acknowledges that neither the Buyer nor its
affiliates is acting as a fiduciary or financial or investment adviser to
Seller, and has not given Seller any investment advice, opinion or other
information on whether the sale of the Membership Interests held by such Seller
is prudent. Seller acknowledges that (i) Buyer currently may have, and later may
come into possession of, information with respect to the Project Company that is
not known to Seller and that may be material to a decision to sell the
Membership Interests held by Seller (“Seller Excluded Information”); (ii) Seller
has determined to sell all the Membership Interests held by the Seller
notwithstanding its lack of knowledge of the Seller Excluded Information; and
(iii) Buyer shall not have any liability to Seller, and Seller waives and
releases any claims that it might have against the Buyer whether under
applicable securities laws or otherwise, with respect to the nondisclosure of
the Seller Excluded Information in connection with the sale of the Membership
Interests held by Seller and the transactions contemplated by this Agreement.
Seller understands that the Buyer will rely on the accuracy and truth of the
foregoing representations, and Seller hereby consents to such reliance. Seller
understands that the value of the Membership Interests being sold by it
hereunder may appreciate in value in the future (including in the immediate
future) and that upon, and by virtue of, its sale of the Membership Interests
being sold by it hereunder, Seller will be precluded from sharing or benefiting
from any such appreciation.

 

 
3

--------------------------------------------------------------------------------

 

 

2.12     Documents; Disclosure. (a) copies of all documents relating to the
Project Company delivered to the Buyer (such documents, the “Project Company
Documents”) are true and complete in all respects, and (b) other than the
Project Company Documents, there are no other agreements or instruments to which
Seller is a party that govern an interest in the Membership Interests.

 

3.     REPRESENTATIONS AND WARRANTIES OF BUYER. The Buyer represents and
warrants to the Seller that, the following representations are true, correct and
complete as of the date hereof, and as of the Closing Date, except as otherwise
indicated.

 

3.1     Organization; Authority. The Buyer represents that it is a corporation
duly organized, validly existing and in good standing under the laws of
Delaware. The Buyer has all requisite entity powers and authorities to own,
lease and operate its properties and to carry on its business as now being
conducted. The execution, delivery and performance by the Buyer of this
Agreement are within the Buyer’s company powers and has been duly authorized by
all necessary corporate resolutions or other required actions.

 

3.2     Binding Effect. This Agreement when executed and delivered by Buyer,
will constitute valid and legally binding obligations of Buyer, enforceable in
accordance with their terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

3.3     Absence of Conflicting Agreements. Neither Buyer nor its affiliates is a
party to, bound or affected by or subject to any indenture, mortgage, lease,
agreement, instrument, charter or bylaw provision, statute, regulation, order,
judgment, decree or law which would be violated, contravened or breached by, or
under which any default would occur, as a result of the execution and delivery
of this Agreement or the consummation of any of the transactions described
herein.

 

4.     CONDITIONS TO CLOSING

 

4.1     Conditions to Obligations of Buyer. The obligation of the Buyer to
complete the transactions contemplated hereby are subject to the satisfaction at
or prior to the Closing of each of the following conditions, any or all of
which, if not fulfilled, may be waived in writing by Buyer:

 

 

(a)

Seller shall deliver or cause to be delivered to the Buyer transfer and
assignment instruments evidencing the transfer to Buyer of all of the Membership
Interests, in the form attached to this Agreement as Exhibit B;

 

 

(b)

Each of the representations and warranties of Seller contained in Article 2
hereof shall be true and correct as though made on and as of the Closing;

 

 

(c)

The Seller and the Project Company shall have each delivered to the Buyer, a
certificate, dated as of the Closing Date, executed by each of their Managers,
in the form attached to this Agreement as Exhibit D, certifying that the
conditions set forth in Section 4.1(b) has been fulfilled and that all
deliverables under Sections 7.12, 7.13 and 7.14 have been provided to Buyer;

 

4.2     Conditions to Obligations of Seller. The obligation of the Seller to
complete the transactions contemplated hereby are subject to the satisfaction at
or prior to the Closing of each of the following conditions, any or all of
which, if not fulfilled, may be waived in writing by Seller:

 

 

(a)

Each of the representations and warranties of Buyer contained in Article 3
hereof shall be true and correct as though made on and as of the Closing; and

 

 
4

--------------------------------------------------------------------------------

 

 

 

(b)

The Buyer shall have each delivered to the Buyer, a certificate, dated as of the
Closing Date, executed by its Manager, certifying that the conditions set forth
in Section 4.2(a) has been fulfilled, in the form attached to this Agreement as
Exhibit E.

 

 

(c)

Buyer shall have complied with all then due payment obligations hereunder.

 

4.3     Other Actions to be Taken at or after the Closing. Seller and Buyer
shall execute and deliver to the other any and all documents and instruments in
addition to those provided for herein that may be necessary or appropriate to
effectuate the transactions contemplated by this Agreement at or after the
Closing.

 

5.

INDEMNIFICATION

 

5.1     Survival of Representations and Warranties. All representations and
warranties contained in Section 2 and Section 3 shall survive the Closing for a
period ending twelve (12) months from the Closing Date. Notwithstanding the
foregoing, any claims asserted in good faith with reasonable specificity (to the
extent known at such time) and in writing by notice from the non-breaching party
to the breaching party prior to the expiration date of the applicable survival
period shall not thereafter be barred by the expiration of the relevant
representation or warranty and such claims shall survive until finally resolved.

 

5.2     Indemnification By Seller. Seller agrees to indemnify, defend and save
Buyer (and following the Closing, each Project Company) and each of its
officers, directors, managers, employees, agents, and representatives (each, a
"Buyer Indemnified Party"), harmless from and against, and to promptly pay to a
Buyer Indemnified Party or reimburse a Buyer Indemnified Party for, any and all
damages, Liabilities (whether contingent, fixed or unfixed, liquidated or
unliquidated, or otherwise), obligations deficiencies, demands, claims, suits,
actions, causes of action, assessments, losses, costs, expenses, interest,
fines, penalties or costs or expenses of any and all investigations,
proceedings, judgments, environmental analyses, remediations, settlements and
compromises (including, without limitation, fees and expenses of attorneys,
accountants and other experts) (collectively, “Losses”); sustained or incurred
by any Buyer Indemnified Party relating to, resulting from, arising out, of or
otherwise by virtue of any inaccuracy in or breach of any of the representations
or warranties of Seller contained in this Agreement or in any certificate or
instrument delivered by or on behalf of Seller pursuant to this Agreement, as of
the date such representation or warranty was made or as if such representation
or warranty was made (or deemed to gave been made) on and as of the Closing Date
(except for representations and warranties that expressly relate to a specified
date, the inaccuracy in or breach of which will be determined with reference to
such specified date).

 

5.3     Indemnification By Buyer. Buyer agrees to indemnify, defend and save
Seller and each of its officers, directors, managers, employees, agents, and
representatives (each, a "Seller Indemnified Party"), harmless from and against,
and to promptly pay to a Seller Indemnified Party or reimburse a Seller
Indemnified Party for, any and all Losses sustained or incurred by any Seller
Indemnified Party relating to, resulting from, arising out, of or otherwise by
virtue of any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement or in any certificate or
instrument delivered by or on behalf of Buyer pursuant to this Agreement, as of
the date such representation or warranty was made or as if such representation
or warranty was made (or deemed to gave been made) on and as of the Closing Date
(except for representations and warranties that expressly relate to a specified
date, the inaccuracy in or breach of which will be determined with reference to
such specified date).

 

6.

TERMINATION

 

6.1     Termination. Notwithstanding anything in this Agreement to the contrary,
either the Buyer or the Seller may terminate this Agreement by written notice to
the other party in the event that Closing has not occurred on or by August 30,
2015, and thereafter neither party shall have any further obligations hereunder.

 

 
5

--------------------------------------------------------------------------------

 

 

6.2     Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 6.1, this Agreement shall forthwith become void, there shall
be no liability on the part of Buyer, Seller or any of the Project Companies or
their respective officers, directors, stockholders, managers or partners
pursuant to this Agreement, and all rights and obligations of any party hereto
shall cease, except (i) for the provisions of Sections 6 and 7, and other
provisions of this Agreement that by their nature survive termination, all of
which shall survive any such termination; and (ii) that nothing herein shall
relieve any party hereto of any liability for any and all of the damages
suffered by the other party hereto as a result of any willful breach of such
party’s representations, warranties covenants or agreements contained in this
Agreement.

 

7.

MISCELLANEOUS

 

7.1     Notices. Any notice or other communication in connection with this
Agreement shall be deemed to be delivered if in writing (including via email)
addressed as provided below and if either (a) actually delivered at said
address, (b) in the case of delivery by transmission with receipt acknowledged,
or recognized overnight courier service, one business day after transmittal, or
(c) in the case of a letter, three business days after deposited in the United
States mails, postage prepaid and registered or certified, return receipt
requested:

 

If to a Seller: At the address of such Seller as set forth on the signature
pages hereto.

If to a Buyer: At the address of such Buyer as set forth on the signature pages
hereto.

If to a Project Company: At the address of such Buyer as set forth on the
signature pages hereto.

 

And in any case at such other address as the addressee shall have specified by
written notice. All periods of notice shall be measured from the date of
delivery thereof.

 

7.2     Execution in Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document. The exchange of copies of
this Agreement and of signature pages by facsimile or PDF transmission shall
constitute effective execution and delivery of this Agreement as to the Parties
and may be used in lieu of the original Agreement and signature pages thereof
for all purposes.

 

7.3     Entire Agreement;. This Agreement and the documents to be delivered
hereunder constitute the entire understanding and agreement between the parties
hereto concerning the subject matter hereof. Nothing expressed or implied in
this Agreement is intended or shall be construed so as to grant or confer on any
person, firm or corporation other than the parties hereto, any rights or
privileges hereunder.

 

7.4     Amendment. Any term of this Agreement may be amended, terminated or
waived only with the written consent of Seller and Buyer.

 

7.5      Assignment. This Agreement and all of the provisions hereof shall be
binding upon the parties hereto and their respective successors and permitted
assigns and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Neither the Project Company nor the
Seller shall assign their rights, duties or obligations hereunder to any third
party without the prior written approval of the Buyer, provided that any such
permitted assignment shall not relieve Project Company or Seller of its primary
liability for its obligations hereunder. Buyer may assign all or any of its
rights hereunder to any third party without requiring the approval of the
Seller, provided that, any such assignment shall not relieve Buyer of its
primary liability for its obligations hereunder. Nothing in this Agreement,
expressed or implied, is intended or shall be construed to confer upon any
person other than the parties hereto and their respective successors and
permitted assigns any rights, remedy or claim under or by reason of this
Agreement or any provision herein contained.

 

7.6     Headings. The headings contained in this Agreement are for the purpose
of reference only and shall not be considered a part of, or control or affect
the meaning or construction of this Agreement.

 

7.7     Governing Law. This Agreement is being delivered in and shall be
construed in accordance with and governed by the laws of the state of North
Carolina.

 

 
6

--------------------------------------------------------------------------------

 

 

7.8     Binding Effect. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of each party, and their successors and
permitted assigns.

 

7.9     Waiver. The failure to enforce at any time any of the provisions of this
Agreement or to require at the time of performance by the other party of any of
the provisions hereof shall not be construed as a waiver of such provisions or
to affect the validity of this Agreement, or any part hereof or the right of
either party to enforce each and every such provision in accordance with the
terms of this Agreement.

 

7.10        Enforceability. Except as otherwise provided herein, in case any
provision(s) of this Agreement shall be determined invalid or unenforceable
under the applicable law, such provision(s) shall, insofar as possible, be
construed or applied in such manner as will permit enforcement; otherwise, this
Agreement shall be construed as though such provision(s) had never been made a
part hereof.

 

              7.11       License for Access and Data Room. Upon execution of
this Agreement, Seller shall i) execute a License for Access to enable Buyer,
its affiliates and consultants access to the Premises for the purpose of
completing the due diligence contemplated herein; and ii) create a web platform
(such as DropBox), or otherwise share, such information that meets the
requirements of Section I.3(a).

 

             7.12      Due Diligence. Seller shall provide, to the satisfaction
of Buyer, copies of all due diligence inspections, reports and studies relative
to the Premises, including but not limited to a preliminary title opinion and a
survey of the Premises. Seller shall provide to Buyer any existing reports,
studies, permits, that have been completed or obtained by Seller. Additionally,
Seller shall cooperate with Buyer regarding any additional reasonable
information requests. Unless otherwise indicated, all costs of such reports,
studies, and permits provided by Seller shall be borne by the Seller.

 

            7.13     Zoning. Seller shall provide, to the satisfaction of Buyer,
copies of any and all verifications of appropriate zoning classification from
the respective city and/or County for the Premises on which the Project
Company’s System is sited, or final determination of applicable rezoning
petitions, such cost shall be Seller’s responsibility.

 

            7.14     Verification of Material Agreements. Seller shall provide,
to the satisfaction of Buyer copies of any and all verifications and
confirmations of the existence of the following material agreements for the
System or Premises, as applicable (and shall list all of the applicable material
agreements in Schedule 7.14 to this Agreement):

 

Site Lease. Executed Site Lease Agreement for the Premises, in the name of the
Project Company, including any applicable Subordination, Non-Disturbance and
Attornment Agreements (collectively, the “Lease”);

 

Agricultural Contracts. Verification of any existing agricultural contracts
affecting the Premises;

 

Interconnection Agreement. Interconnection Agreement for the connection and
delivery of electrical output from the Project Company’s System to the
electrical power distribution grid (the “Interconnection Agreement”);

 

Executed REC Contracts (if applicable);

 

Executed Power Purchase Agreement between Duke Energy and Project Company;     

 

Consents. Coordinating all consents which may be necessary due to the change in
control of the System under each Lease or Interconnection Agreement, and any
permits, filings and approvals, required for ownership, operation and
maintenance of the Systems;

 

 
7

--------------------------------------------------------------------------------

 

 

Utilities Commission. Obtaining all necessary authorizations, certifications and
licenses from the North Carolina Utilities Commission and all other regulatory
agencies for the operation of the System and the sale and delivery of electrical
output therefrom, including but not limited to registration of the System as a
new renewable energy facility and the issuance of an Order of Certificate of
Public Convenience and Necessity; and

 

Documents specified on Exhibit “F”.

 

                7.15              Exclusivity. Except as otherwise provided
herein, Seller shall not, and shall not authorize or permit any representative
on Seller’s behalf, including, but not limited to John Green or Richard Green,
to directly or indirectly, encourage, solicit, initiate, facilitate, enter into
discussions or negotiations or any agreement with, or otherwise participate in
any manner whatsoever, concerning the acquisition of any or all of the
membership interests or the assets of the Company or divesture of the System.
Seller shall deal exclusively with Buyer and buyer's designated agent(s), if
any, concerning the foregoing and the Transaction contemplated hereunder. In the
event Buyer fails to pay Seller any Milestone payment upon such date due, as may
be extended from time to time, and on a case by case basis, Seller may terminate
this Agreement within ten (10) days after such due date and have no further
responsibility.

 

               7.16               Expenses. Whether or not the Transaction
contemplated by this MIPA is consummated, each party will each bear its
respective costs and expenses, including the payment of any broker fees. Neither
party shall be liable for or pay any costs or expenses incurred by the other.

 

              7.17              Confidentiality. Buyer and Seller’s position as
described in this Agreement is made with the understanding that it will be
treated in confidence and that no disclosure will be made without Buyer’s or
Seller’s prior consent, except as otherwise required by law or regulation.

 

              7.18                   Public Announcement. The parties shall
consult with each other on the desirability, timing and substance of any press
release or public announcement, publicity statement or other public disclosure
relating to this Transaction or the fact that negotiations are being held. Each
party agrees not to make any such public disclosures without the prior written
consent of the other party as to the content and timing of such disclosure;
provided, however, that either party may make such disclosures as are required
to comply with applicable law or regulation.

 

              7.19              Other Agreements. This Agreement constitutes the
entire agreement between the parties relating to the subject matter hereof and
supersedes any other prior agreements, written or oral, between the parties
concerning such subject matter.

 

             7.20               Transfer of Project Rights. In the event that
the project does not move forward to completion and sale of electricity to Duke
Energy through no fault of Buyer, Seller will transfer the payments to date on
Innovative Solar 42, LLC to another project of comparable size and development
status that the Seller has under development, as more particularly set forth in
Section 1.3 (e) above.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]

 

 
8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date and year first above written.

 

 

SELLER:

 

 

INNOVATIVE SOLAR SYSTEMS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:  

/s/ Richard H. Green

 

 

 

 

 

 

Name:

Richard H. Green

 

 

 

 

 

 

Title:

Manager

 

 

 

 

 

 

Address:

171 Rolling Meadows Road, Fletcher, NC, 28732

 

 

 

 

 



 

BUYER:

 

 

Principal Solar, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:  

/s/ Michael Gorton

 

 

 

 

 

 

Name:

Michael Gorton

 

 

 

 

 

 

Title:

CEO

 

 

 

 

 

 

Address:

2700 Fairmount St., Dallas, Texas 75201

 



 

 

 



 

Innovative Solar 42, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:  

/s/ Richard H. Green

 

 

 

 

 

 

Name:

Richard H. Green

 

 

 

 

 

 

Title:

Manager

 

 

 

 

 

 

Address:

171 Rolling Meadows Road, Fletcher, NC, 28732

 



 

 

9